COURT OF APPEALS
sandeei1ryan marion                        FOURTH COURT OF APPEALS DISTRICT                            KEITH E. HOTTLE
 chief justice                                CADENA-REEVES JUSTICE CENTER                             CLERK OF COURT
karen angf.i-1n1                                30(1 DOLOROSA, SUITE 3200
marialyn barnard                              SAN ANTONIO, TEXAS 78205-3037
rebeca c. martinez                          WWW.TXCaURTS.GOV/4Tl ICOA ASPX                               TELEPHONE
patricia o.alvarez                                                                                      (210)335-2635
luzelenad chapa
jason pulliam                                                                                           FACSIMILE NO.

 justices                                                                                               (210)335-2762



                                                    April 28, 2015




        Alexander Rodriguez                                         Lisa Rochclcau
         Boone. Rocheleau & Rodriguez. P.L.L.C.                     Boone, Rocheleau & Rodriguez, P.L.L.C.
         10101 Reunion Place, Suite 600                              10101 Reunion Place, Suite 600
         San Antonio, TX 78216                                      San Antonio. TX 78216


         Arnold L. Levey
         Law Offices of Arnold L. Levey
         11103 San Pedro Avenue, Suite 103
         San Antonio, TX 78216



         RE:       Court of Appeals Number:      04-14-00358-CV
                   Trial Court Case Number:      2014-C1-02406
                   Style:                        Juanita Sprute, M.D. and Jefferson Family Practice
                                                 Associates v. Arnold L. Levev


         Dear Counsel:


                   The above cause has been set for formal submission and oral argument before this Court
         on June 17. 2015. at 9:00 AM. before a panel consisting of Chief Justice Siindee Bryan Marion.
         Justice Rebeca C. Martinez, and Justice Luz F.lena D. Chapa.


                   Argument is limited lo twenty (20) minutes to each side and ten (10) minutes rebuttal for
         the appellant. If you do not wish to present argument, you must notify this Court in writing
         within seven (7) days of receiving this notice.


                                                                 Very truly yours.



                                                                 Sandcc Bryan Mariarf. Chief Justice
    COURT OF APPEALS
(   Fourth Court oi; Appeals District
    L'.\DE\*-llEEVE* JL fn« CESTEH
                                                        STATE PENALTY
                                                       FOR PRIVATE USE
                                                                                                            $000.48°
                                                                                               0003179973     APR 30 2Q15
                           sz                                                                  : MAILED FROM ZIP CODE 7B205
                           CO
             U
                                     >X-   Arnold L.   Levey
                                           Law Offices of Arnold L. Levey
                                           11103 San Pedro Avenue, Suite 103
                                           San Antonio,
                                                          NIXIE          782     55     1            3005/14/15
                                                                       RETURN      TO       SENDER
                                                                NOT   DELIVERABLE           AS ADDRESSED
                                                                       LJNA3LE     TO       FORWARD
                                                          3C:    7 8265 363 7 99            * 2216-87 819-30-40